UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2009 Date of reporting period: August 31, 2009 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/09 (Unaudited) COMMON STOCKS (94.2%)(a) Shares Value Aerospace and defense (2.1%) Lockheed Martin Corp. 491,900 $36,882,662 Raytheon Co. 495,900 23,396,562 Banking (11.4%) Bank of America Corp. (S) 5,694,500 100,166,255 Bank of New York Mellon Corp. (The) 771,400 22,841,154 Comerica, Inc. 109,100 2,909,697 JPMorgan Chase & Co. (S) 437,091 18,995,975 State Street Corp. 2,035,300 106,812,544 SunTrust Banks, Inc. (S) 1,360,500 31,794,885 Wells Fargo & Co. (S) 1,559,150 42,907,808 Biotechnology (3.2%) Amgen, Inc. (NON) 1,093,200 65,307,768 Genzyme Corp. (NON) 489,500 27,270,045 Building materials (0.3%) Owens Corning, Inc. (NON) (S) 432,000 9,650,880 Cable television (1.1%) Comcast Corp. Special Class A 823,400 12,013,406 DIRECTV Group, Inc. (The) (NON) (S) 574,400 14,222,144 DISH Network Corp. Class A (NON) 258,800 4,221,028 Chemicals (2.6%) CF Industries Holdings, Inc. 89,100 7,275,906 FMC Corp. 584,800 27,894,960 Lubrizol Corp. (The) (S) 625,200 39,837,744 Commercial and consumer services (0.2%) Equifax, Inc. 202,300 5,591,572 Communications equipment (0.4%) Cisco Systems, Inc. (NON) 524,900 11,337,840 Computers (1.6%) Dell, Inc. (NON) (S) 756,400 11,973,812 EMC Corp. (NON) (S) 1,114,100 17,714,190 IBM Corp. (S) 81,200 9,585,660 NetApp, Inc. (NON) 254,300 5,785,325 Conglomerates (0.7%) Honeywell International, Inc. 224,600 8,256,296 Tyco International, Ltd. (S) 356,600 11,300,654 Consumer goods (4.2%) Clorox Co. (S) 70,169 4,146,286 Energizer Holdings, Inc. (NON) (S) 891,900 58,357,017 Kimberly-Clark Corp. 939,800 56,820,308 Containers (0.3%) Owens-Illinois, Inc. (NON) 247,300 8,393,362 Distribution (0.3%) SYSCO Corp. 394,900 10,066,001 Electric utilities (7.0%) Alliant Energy Corp. 574,400 15,129,696 Edison International 1,683,500 56,245,735 Great Plains Energy, Inc. 2,303,538 40,357,986 NV Energy, Inc. 2,661,800 32,101,308 Pepco Holdings, Inc. (S) 3,940,700 56,470,231 Electrical equipment (0.6%) Hubbell, Inc. Class B 433,300 16,669,051 Electronics (0.7%) Texas Instruments, Inc. (S) 824,600 20,276,914 Engineering and construction (0.2%) KBR, Inc. 328,500 7,440,525 Financial (4.6%) Assurant, Inc. 1,655,200 49,573,240 Discover Financial Services 5,941,742 81,698,953 Forest products and packaging (0.5%) Sonoco Products Co. 578,800 15,014,072 Health-care services (2.7%) AmerisourceBergen Corp. 1,244,400 26,518,164 IMS Health, Inc. 931,000 12,903,660 McKesson Corp. (S) 677,600 38,528,336 Insurance (5.5%) ACE, Ltd. 90,700 4,732,726 Aflac, Inc. 208,700 8,477,394 Allied World Assurance Company Holdings, Ltd. (Bermuda) 377,500 17,489,575 Arch Capital Group, Ltd. (NON) 126,000 8,186,220 Assured Guaranty, Ltd. (Bermuda) (S) 741,600 14,757,840 Axis Capital Holdings, Ltd. 643,000 19,598,640 Fidelity National Title Group, Inc. Class A 736,000 11,054,720 MetLife, Inc. (S) 865,900 32,696,384 PartnerRe, Ltd. 136,199 10,066,468 Platinum Underwriters Holdings, Ltd. (Bermuda) 330,140 11,967,575 RenaissanceRe Holdings, Ltd. 219,200 11,935,440 Validus Holdings, Ltd. (Bermuda) (S) 271,000 6,953,860 W.R. Berkley Corp. 58,100 1,484,455 Investment banking/Brokerage (2.1%) Morgan Stanley (S) 2,057,400 59,582,304 Media (0.8%) Time Warner, Inc. 141,700 3,954,847 Viacom, Inc. Class B (NON) (S) 729,300 18,261,672 Medical technology (0.3%) Covidien PLC (Ireland) 144,575 5,720,833 Pall Corp. 64,168 1,907,715 Metals (0.1%) Nucor Corp. 60,800 2,708,032 Oil and gas (14.8%) BP PLC ADR (United Kingdom) (S) 1,368,100 70,388,745 Chevron Corp. 1,766,100 123,521,034 Exxon Mobil Corp. (S) 712,800 49,290,120 Marathon Oil Corp. 1,803,300 55,667,871 Occidental Petroleum Corp. (S) 309,400 22,617,140 Total SA (France) 1,682,470 96,673,680 Total SA ADR (France) 100 5,727 Valero Energy Corp. 439,859 8,242,958 Pharmaceuticals (6.5%) Abbott Laboratories 767,200 34,700,456 Johnson & Johnson (S) 918,000 55,483,920 Pfizer, Inc. (S) 5,757,200 96,145,240 Power producers (2.1%) AES Corp. (The) (NON) (S) 4,416,600 60,374,922 Real estate (2.1%) Annaly Capital Management, Inc. (R) 2,707,700 46,951,518 MFA Mortgage Investments, Inc. (R) 1,623,500 12,858,120 Regional Bells (3.0%) AT&T, Inc. 1,102,600 28,722,730 Verizon Communications, Inc. (S) 1,885,600 58,529,024 Retail (5.6%) CVS Caremark Corp. (S) 1,557,500 58,437,400 Foot Locker, Inc. (S) 1,476,000 15,734,160 Gap, Inc. (The) (S) 1,142,800 22,456,020 Kroger Co. 1,169,600 25,251,664 TJX Cos., Inc. (The) (S) 664,700 23,895,965 Wal-Mart Stores, Inc. 320,400 16,298,748 Semiconductor (0.4%) Atmel Corp. (NON) 2,958,800 12,219,844 Software (3.4%) Microsoft Corp. 2,512,088 61,922,969 Parametric Technology Corp. (NON) (S) 1,754,700 23,337,510 Symantec Corp. (NON) 888,100 13,428,072 Tire and rubber (0.6%) Goodyear Tire & Rubber Co. (The) (NON) 1,037,800 17,113,322 Tobacco (1.8%) Lorillard, Inc. 394,300 28,693,211 Philip Morris International, Inc. 478,800 21,885,948 Waste Management (0.4%) IESI-BFC, Ltd. (Canada) 889,171 11,968,240 Total common stocks (cost $2,231,284,561) CONVERTIBLE PREFERRED STOCKS (3.2%)(a) Shares Value Bank of America Corp. Ser. L, 7.25% cv. pfd. 8,248 $7,124,210 Great Plains Energy, Inc. $6.00 cv. pfd. 497,481 30,246,845 Mylan, Inc. 6.50% cv. pfd. 26,792 25,709,871 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 8,156 6,952,990 XL Capital, Ltd. $2.687 cv. pfd. 792,845 21,684,311 Total convertible preferred stocks (cost $75,253,416) CONVERTIBLE BONDS AND NOTES (1.6%)(a) Principal amount Value Alexandria Real Estate Equities, Inc. 144A cv. sr. unsec. notes 8s, 2029 (R) $5,821,000 $8,814,158 Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 26,310,000 35,010,717 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 2,093,000 2,553,460 Total convertible bonds and notes (cost $35,570,392) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Raytheon Co. 6/16/11 $37.50 12,063 $125,938 Total warrants (cost $) SHORT-TERM INVESTMENTS (19.8%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from September 1, 2009 to September 10, 2009 (d) $547,787,281 $547,779,135 Putnam Money Market Liquidity Fund (e) 22,469,850 22,469,850 Total short-term investments (cost $570,248,985) TOTAL INVESTMENTS Total investments (cost $2,912,357,354) (b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $2,873,533,930. (b) The aggregate identified cost on a tax basis is $2,968,923,126, resulting in gross unrealized appreciation and depreciation of $554,298,013 and $107,739,059, respectively, or net unrealized appreciation of $446,558,954. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2009, the value of securities loaned amounted to $528,786,893. The fund received cash collateral of $547,779,135 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $23,366 for the period ended August 31, 2009. During the period ended August 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $227,191,776 and $204,721,926, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at August 31, 2009. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At August 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $92,730,714 $ $ Capital goods 104,750,402 Communication services 117,708,332 Conglomerates 19,556,950 Consumer cyclicals 132,957,186 Consumer staples 263,657,835 Energy 329,733,595 96,673,680 Financial 736,493,750 Health care 364,486,137 Technology 187,582,136 Utilities and power 260,679,878 Total Common stocks Convertible bonds and notes 46,378,335 Convertible preferred stocks 91,718,227 Warrants 125,938 Short-term investments 22,469,850 547,779,135 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2009
